Citation Nr: 1122862	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  05-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for lumbar strain. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to December 200.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in New York, New York.  It was remanded by the Board for additional development in January 2008 and December 2009, and has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2008 the Board remanded this matter for additional development, including new VA examinations to address both the orthopedic and possible neurologic manifestations of the Veteran's low back disability.  In the December 2009 remand it was noted that exams had been conducted, but before all records had been obtained.  Moreover, not all records were obtained.  The examination was not adequate for rating purposes.  Additional records were to be requested and additional examinations conducted.

The RO scheduled an examination of the Veteran's spine as well as a separate examination for his nerves.  The examiner who performed the spinal examination opined that the Veteran had lumbar radiculitis but also noted that lumbar strain usually involves the muscles.  However, the examiner also diagnosed lumbosacral degenerative joint disease (DJD) and lumbar discopathy and opined that these disorders represented a progression or, or were otherwise related to, the Veteran's lumbar strain.  The examiner did not comment on the relationship between the Veteran's DJD and lumbar discopathy and the diagnosed lumbar radiculitis, to include whether that would be considered part of the service connected pathology.  

The Veteran was also afforded a VA neurological examination.  While some abnormalities were noted on the examination, the examiner concluded that there was no evidence of radiculopathy or nerve root compression due to the lumbar disorder and that no low back condition was diagnosed.  However, he noted that the patient was being referred for electromyography and a nerve conduction study for confirmation of this.  However, the results of the Veteran's electromyography and nerve conduction testing are not part of the record and it is unclear whether these tests, which were deemed necessary by the examiner in order to produce a definitive answer as to whether the Veteran had a nerve disorder that was related to his back disability, were in fact conduction.  If they were conducted, that evidence should be associated with the claims file.  If they were not conducted, they should be in accordance with the recommendation of the examiner who performed the examination of the Veteran's nerves.  Additionally, an additional opinion should be obtained to reconcile the finding of the examiner who diagnosed lumbar radiculitis with that of the examiner who performed the nerves examination and found no neurologic deficits related to the Veteran's back disability.

Accordingly, the case is REMANDED for the following action:

1.  If electromyography testing or nerve conduction testing was performed in connection with the November 2010 VA neurological examination, then those results should be associated with the claims file, as well as any interpretations of the results of such testing.  If these studies were not performed, then the Veteran should be scheduled for these studies and they should be performed, if still indicated.  The results of the tests and an interpretation thereof by an appropriate examiner should be included in the claims file.

2.  The RO/AMC should request that the physician who performed the November 2010 examination, or if he is unavailable, another similarly situated physician, review the results of the April 2010 examination of the Veteran's back and comment on the finding therein that the Veteran had lumbar radiculitis.  The examiner should explain whether the Veteran in fact has lumbar radiculitis and whether this is a neurologic disorder that is separate and distinct from the Veteran's orthopedic problems with his back or whether it is part and parcel of the service connected disorder.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

